Order entered December 10, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00836-CV

                                 WELLOGIX, INC., Appellant

                                              V.

                   CAPITAL SOUTHWEST CORP., ET AL., Appellees

                        On Appeal from the 192nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-15-03445

                                           ORDER
       Before the Court is the parties’ December 8, 2015 joint motion to stay and abate appeal.

The parties move to stay and abate the appeal to allow them to fulfill the terms of a final

settlement agreement.

       We GRANT the parties’ motion and ABATE this appeal. This appeal will be reinstated

in sixty days or when the parties file a motion to dismiss the appeal or motion to reinstate,

whichever occurs sooner.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE